UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2009 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to CommissionFile No. 000-51117 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of registrant as specified in its charter) Federal 86-1127166 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No. 624 Market Street, Shreveport, Louisiana 71101 (Address of principal executive offices) (Zip Code) (318) 222-1145 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[ X ] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ]Yes[ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [ X ]No Shares of common stock, par value $.01 per share, outstanding as of February 16, 2010: The registrant had 3,348,237 shares of common stock outstanding, of which 2,135,375 shares were held by Home Federal Mutual Holding Company of Louisiana, the registrant’s mutual holding company, and 1,212,862shares were held by the public and directors, officers and employees of the registrant, and the registrant’s employee benefit plans. Page PART I FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Changes in Stockholders' Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3: Quantitative and Qualitative Disclosures About Market Risk 23 Item 4: Controls and Procedures 23 Item 4T: Controls and Procedures 23 PART II OTHER INFORMATION Item 1: Legal Proceedings 24 Item 1A: Risk Factors 24 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3: Defaults Upon Senior Securities 24 Item 4: Submission of Matters to a Vote of Security Holders 24 Item 5: Other Information 25 Item 6: Exhibits 25 SIGNATURES HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, 2009 June 30, 2009 ASSETS (Unaudited)(Audited) (In Thousands) Cash and Cash Equivalents (Includes Interest-Bearing Deposits with Other Banks of $12,052 and $8,508 for December 31, 2009 and June 30, 2009, Respectively) $ 13,416 $ 10,007 Securities Available-for-Sale 80,861 92,647 Securities Held-to-Maturity 2,177 2,184 Loans Held-for-Sale 1,540 1,277 Loans Receivable, Net 70,417 46,948 Accrued Interest Receivable 562 543 Premises and Equipment, Net 2,878 982 Other Assets 391 178 Total Assets $ 172,242 $ 154,766 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits 95,794 86,146 Advances from Borrowers for Taxes and Insurance 65 137 Advances from Federal Home Loan Bank of Dallas 42,542 35,997 Other Accrued Expenses and Liabilities 1,039 1,082 Deferred Tax Liability 456 94 Total Liabilities 139,896 123,456 STOCKHOLDERS’ EQUITY Preferred Stock – No Par Value;2,000,000 Shares Authorized; None Issued and Outstanding Common stock – 8,000,000 Shares of $.01 Par Value Authorized; 3,558,958 Shares Issued;3,348,237 Shares and 3,373,464 Shares Outstanding at December 31, 2009 and June 30, 2009, respectively 14 14 Additional paid-in capital 13,631 13,608 Treasury Stock, at Cost – 210,721 Shares and 185,494 Shares at December 31, 2009 and at June 30, 2009, respectively (2,094 ) (1,887 ) Unearned ESOP Stock (854 ) (883 ) Unearned RRP Trust Stock (145 ) (269 ) Retained Earnings 20,642 20,288 Accumulated Other Comprehensive Income 1,152 439 Total Stockholders’ Equity 32,346 31,310 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 172,242 $ 154,766 See accompaning notes to consolidated financial statements. 1 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended December 31, Six Months Ended December 31, 2009 2008 2009 2008 (In Thousands, Except Per Share Data) INTEREST INCOME Loans, Including Fees $ 1,189 $ 510 $ 2,228 $ 1,038 Investment Securities 17 31 36 71 Mortgage-Backed Securities 1,027 1,326 2,157 2,592 Other Interest-Earning Assets 2 4 4 20 Total Interest Income 2,235 1,871 4,425 3,721 INTEREST EXPENSE Deposits 556 638 1,134 1,312 Federal Home Loan Bank Borrowings ­­­­­312 353 643 659 Total Interest Expense 868 991 1,777 1,971 Net Interest Income 1,367 880 2,648 1,750 PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses 1,367 880 2,648 1,750 NON-INTEREST INCOME Gain on Sale of Loans 85 129 Gain on Sale of Investments 186 186 33 Other Income 14 10 24 20 Total Non-Interest Income 285 10 339 53 NON-INTEREST EXPENSE Merger and Stock Issuance Costs 1 133 Compensation andBenefits 817 409 1,429 806 Occupancy and Equipment 87 44 180 90 Data Processing 22 16 46 36 Audit and Professional Fees 117 75 177 110 Franchise and Bank Shares Tax 37 37 75 75 Other Expense 195 97 321 177 Total Non-Interest Expense 1,275 679 2,228 1,427 Income Before Income Taxes 377 211 759 376 PROVISION FOR INCOME TAX EXPENSE 128 72 258 128 Net Income $ 249 $ 139 $ 501 $ 248 EARNINGS PER COMMON SHARE: Basic $ 0 .08 $ 0.04 $ 0 .15 $ 0.08 Diluted $ 0 .08 $ 0.04 $ 0 .15 $ 0.08 DIVIDENDS DECLARED $ 0 .06 $ 0.06 $ 0 .12 $ 0.12 See accompaning notes to consolidated financial statements. 2 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Six Months Ended December 31, 2009 and 2008 (Unaudited) For the Six Months Ended December 31, 2009 2008 (In Thousands) Net Income $ 501 $ 248 Other Comprehensive Income, Net of Tax Unrealized Holding Gains Arising During the Period 1,067 5,898 Reclassification Adjustment for Gains Included in Net Income (354 ) (160 ) Total Other Comprehensive Income 713 5,738 Total Comprehensive Income $ 1,214 $ 5,986 See accompaning notes to consolidated financial statements. 3 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY SIX MONTHS ENDED DECEMBER 31, 2 (Unaudited) Common Stock Additional Paid-in Capital Unearned ESOP Stock Unearned RRP Trust Stock Retained Earnings TreasuryStock Accumulated Other Comprehensive (Loss) Income Total Stockholders’ Equity (In Thousands) BALANCE – June 30, 2008 $ 14 $ 13,567 $ (940 ) $ (395 ) $ 20,071 $ (1,809 ) $ (2,634 ) $ 27,874 Net Income 248 248 Other Comprehensive Income: Changes in Unrealized Gain on Securities Available-for- Sale, Net of Tax Effects 5,738 5,738 RRP Shares Earned 126 126 Stock Options Vested 29 29 ESOP Compensation Earned (7 ) 29 22 Dividends Declared (149 ) (149 ) Acquisition of Treasury Stock (49 ) (49 ) BALANCE – December 31, 2008 $ 14 $ 13,589 $ (911 ) $ (269 ) $ 20,170 $ (1,858 ) $ 3,104 $ 33,839 BALANCE – June 30, 2009 $ 14 $ 13,608 $ (883 ) $ (269 ) $ 20,288 $ (1,887 ) $ 439 $ 31,310 Net Income 501 501 Other Comprehensive Income: Changes in Unrealized Gain on Securities Available-for- Sale, Net of Tax Effects 713 713 RRP Shares Earned 124 124 Stock Options Vested 28 28 ESOP Compensation Earned (5 ) 29 24 Dividends Declared (147 ) (147 ) Acquisition of Treasury Stock (207 ) (207 ) BALANCE – December 31, 2009 $ 14 $ 13,631 $ (854 ) $ (145 ) $ 20,642 $ (2,094 ) $ 1,152 $ 32,346 See accompaning notes to consolidated financial statements. 4 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended December 31, 2009 2008 (In Thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 501 $ 248 Adjustments to Reconcile Net Income to Net Cash (Used in) Provided by Operating Activities Net Amortization and Accretion on Securities (168 ) (127 ) Gain on Sale of Securities (186 ) (33 ) Amortization of Deferred Loan Fees (103 ) (4 ) Depreciation of Premises and Equipment 48 26 ESOP Expense 23 22 Stock Option Expense 29 29 Recognition and Retention Plan Expense 63 63 Deferred Income Tax Benefit (5 ) (7 ) Gain on Sale of Loans (129 ) Changes in Assets and Liabilities: Loans Held-for-Sale – Originations and Purchases (21,364 ) (6,963 ) Loans Held-for-Sale – Sale and Principal Repayments 21,230 7,030 Accrued Interest Receivable (20 ) (51 ) Other Operating Assets (226 ) 27 Other Operating Liabilities 18 90 Net Cash (Used in) Provided by Operating Activities (289 ) 350 CASH FLOWS FROM INVESTING ACTIVITIES Loan Originations and Purchases, Net of Principal Collections (23,474 ) 70 Deferred Loan Fees Collected 121 6 Acquisition of Premises and Equipment (1,945 ) (6 ) Activity in Available-for-Sale Securities: Proceeds from Sales of Securities 4,663 2,035 Principal Payments on Mortgage-backed Securities 8,558 4,626 Purchases of Securities (21,648 ) Activity in Held-to-Maturity Securities: Principal Payments on Mortgage-Backed Securities 39 64 Purchases of Securities (31 ) (561 ) Proceeds from Disposition of Foreclosed Real Estate 42 Net Cash Used in Investing Activities $ (12,069 ) $ (15,372 ) See accompaning notes to consolidated financial statements. 5 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Six Months Ended December 31, 2009 2008 (In Thousands) CASH FLOWS FROM FINANCING ACTIVITIES Net Increase in Deposits 9,648 332 Proceeds from Federal Home Loan Bank Advances 15,500 25,200 Repayments of Advances from Federal Home Loan Bank (8,955 ) (11,249 ) Net Decrease in Mortgage-Escrow Funds (72 ) (117 ) Dividends Paid (147 ) (149 ) Acquisition of Treasury Stock (207 ) (49 ) Stock Purchase Deposit Received (8,131 ) Stock Purchase Deposit Refunded 4,556 Net Cash Provided by Financing Activities 15,767 10,393 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 3,409 (4,629 ) CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD 10,007 7,363 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 13,416 $ 2,734 SUPPLEMENTARY CASH FLOW INFORMATION Interest Paid on Deposits and Borrowed Funds $ 1,817 $ 1,969 Income Taxes Paid 177 Market Value Adjustment for Gain on Securities Available-for-Sale 1,081 8,694 See accompaning notes to consolidated financial statements. 6 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Summary of Accounting Policies Basis of Presentation The consolidated financial statements include the accounts of Home Federal Bancorp, Inc. of Louisiana (the “Company”) and its subsidiary, Home Federal Bank (the “Bank”).These consolidated financial statements were prepared in accordance with instructions for Form 10-Q and Regulation S-X and do not include information or footnotes necessary for a complete presentation of financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America. However, in the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the financial statements have been included. The results of operations for the six month period ended December 31, 2009, is not necessarily indicative of the results which may be expected for the fiscal year ending June 30, 2010. The Company follows accounting standards set by the Financial Accounting Standards Board (the “FASB”). The FASB sets generally accepted accounting principles (“GAAP”) that we follow to ensure we consistently report our financial condition, results of operations and cash flows.References to GAAP issued by the FASB in these footnotes are to the FASB Accounting Standards Codification (the “Codification” or the “ASC”).The FASB established the Codification as the source of authoritative accounting principles effective for interim and annual periods ending on or after September 15, 2009.Prior FASB standards are no longer being referenced by the FASB, and the Company adopted the Codification as of September 30, 2009.The adoption did not have an impact on our financial position or results of operations. In accordance with the subsequent events topic of the ASC, the Company evaluates events and transactions that occur after the balance sheet date for potential recognition in the financial statements.The effects of all subsequent events that provide additional evidence of conditions that existed at the balance sheet date are recognized in the financial statements as of December 31, 2009.In preparing these financial statements, the Company evaluated the events and transactions that occurred from December 31, 2009 through February 16, 2010, the date these financial statements were issued. Use of Estimates In preparing consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the Consolidated Statements of Financial Condition and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the allowance for loan losses. Nature of Operations On January 18, 2005, Home Federal Bank, formerly named Home Federal Savings and Loan Association, completed its reorganization to the mutual holding company form of organization and formed Home Federal Bancorp, Inc. of Louisiana (the “Company”) to serve as the stock holding company for the Bank.In connection with the reorganization, the Company sold 1,423,583 shares of its common stock in a subscription and community offering at a price of $10.00 per share.The Company also issued 2,135,375 shares of common stock in the reorganization to Home Federal Mutual Holding Company of Louisiana, or 63.8% of our outstanding common stock at December 31, 2009.The Bank is a federally chartered, stock savings and loan association and is subject to federal regulation by the Federal Deposit Insurance Corporation and the Office of Thrift Supervision.Services are provided to its customers by three banking offices and one agency office, all of which are located in the City of Shreveport, Louisiana.The area served by the Bank is primarily the Shreveport-Bossier City metropolitan area; however, loan and deposit customers are found dispersed in a wider geographical area covering much of northwest Louisiana. 7 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) 1.Summary of Accounting Policies (continued) Nature of Operations (continued) In December 2009, Home Federal Bank acquired land in North Bossier which is expected to include a full service branch office and leasable Class A office space. The Bank expects to open a temporary office in North Bossier by the second half of calendar year 2010, followed by construction of the permanent facility. The Bank currently owns land in South Bossier and expects to begin construction of a branch office on that site immediately following development of the North Bossier site. Cash and Cash Equivalents For purposes of the Consolidated Statements of Cash Flows, cash and cash equivalents include cash on hand, balances due from banks, and federal funds sold, all of which mature within ninety days. Securities The Company classifies its debt and equity investment securities into one of three categories:held-to-maturity, available-for-sale, or trading.Investments in nonmarketable equity securities and debt securities, in which the Company has the positive intent and ability to hold to maturity, are classified as held-to-maturity and carried at amortized cost.Investments in debt securities that are not classified as held-to-maturity and marketable equity securities that have readily determinable fair values are classified as either trading or available-for-sale securities.Securities that are acquired and held principally for the purpose of selling in the near term are classified as trading securities.Investments in securities not classified as trading or held-to-maturity are classified as available-for-sale. Trading account and available-for-sale securities are carried at fair value.Unrealized holding gains and losses on trading securities are included in earnings while net unrealized holding gains and losses on available-for-sale securities are excluded from earnings and reported in other comprehensive income.Purchase premiums and discounts are recognized in interest income using the interest method over the term of the securities.Declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses.In estimating other-than-temporary impairment losses, management considers (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Bank to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value.Gains and losses on the sale of securities are recorded on the trade date and are determined using the specific identification method. Loans Held For Sale Loans originated and intended for sale in the secondary market are carried at the lower of cost or estimated fair value in the aggregate.Net unrealized losses, if any, are recognized through a valuation allowance by charges to income. Loans Loans receivable are stated at unpaid principal balances, less allowances for loan losses and unamortized deferred loan fees.Net nonrefundable fees (loan origination fees, commitment fees, discount points) and costs associated with lending activities are being deferred and subsequently amortized into income as an adjustment of yield on the related interest earning assets using the interest method.Interest income on contractual loans receivable is recognized on the accrual method.Unearned discount on property improvement and automobile loans is deferred and amortized on the interest method over the life of the loan. 8 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) 1.Summary of Accounting Policies (continued) Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings.Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectability of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of the underlying collateral and prevailing economic conditions.The evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. A loan is considered impaired when, based on current information or events, it is probable that the Bank will be unable to collect the scheduled payments of principal and interest when due according to the contractual terms of the loan agreement.When a loan is impaired, the measurement of such impairment is based upon the present value of expected future cash flows or the fair value of the collateral of the loan.If the present value of expected future cash flows or fair value of the collateral is less than the recorded investment in the loan, the Bank will recognize the impairment by creating a valuation allowance with a corresponding charge against earnings. An allowance is also established for uncollectible interest on loans classified as substandard. Loans are classified as substandard and placed on non-accrual status when they are in excess of ninety days delinquent.The allowance is established by a charge to interest income equal to all interest previously accrued and income is subsequently recognized only to the extent that cash payments are received.When, in management’s judgment, the borrower’s ability to make periodic interest and principal payments is back to normal, the loan is returned to accrual status. It should be understood that estimates of future loan losses involve an exercise of judgment.While it is possible that in particular periods, the Company may sustain losses, which are substantial relative to the allowance for loan losses, it is the judgment of management that the allowance for loan losses reflected in the accompanying statements of condition is adequate to absorb possible losses in the existing loan portfolio. Off-Balance Sheet Credit Related Financial Instruments In the ordinary course of business, the Bank has entered into commitments to extend credit.Such financial instruments are recorded when they are funded. Foreclosed Assets Assets acquired through, or in lieu of, loan foreclosure are held-for-sale and are transferred to other real estate owned at the lower of cost or current fair value minus estimated cost to sell as of the date of foreclosure.Cost is defined as the lower of the fair value of the property or the recorded investment in the loan.Subsequent to foreclosure, valuations are periodically performed by management and the assets are carried at the lower of carrying amount or fair value less cost to sell. Premises and Equipment Land is carried at cost.Buildings and equipment are carried at cost less accumulated depreciation computed on the straight-line method over the estimated useful lives of the assets. Income Taxes The Company and its wholly-owned subsidiary file a consolidated Federal income tax return on a fiscal year basis.Each entity will pay its pro-rata share of income taxes in accordance with a written tax-sharing agreement. 9 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) 1.Summary of Accounting Policies (continued) Income Taxes (continued) The Company accounts for income taxes on the asset and liability method.Deferred tax assets and liabilities are recorded based on the difference between the tax bases of assets and liabilities and their carrying amounts for financial reporting purposes, computed using enacted tax rates.A valuation allowance, if needed, reduces deferred tax assets to the expected amount most likely to be realized. Realization of deferred tax assets is dependent upon the generation of a sufficient level of future taxable income and recoverable taxes paid in prior years.Although realization is not assured, management believes it is more likely than not that all of the deferred tax assets will be realized.Current taxes are measured by applying the provisions of enacted tax laws to taxable income to determine the amount of taxes receivable or payable. While the Bank is exempt from Louisiana income tax, it is subject to the Louisiana Ad Valorem Tax, commonly referred to as the Louisiana Shares Tax, which is based on stockholders’ equity and net income. Comprehensive Income Accounting principles generally accepted in the United States of America require that recognized revenue, expenses, gains and losses be included in net income.Although certain changes in assets and liabilities, such as unrealized gains and losses on available-for-sale securities, are reported as a separate component of the equity section of the Consolidated Statements of Financial Condition, such items, along with net income, are components of comprehensive income. Note 2. Securities The amortized cost and fair value of securities, with gross unrealized gains and losses, follows: December 31, 2009 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Securities Available-for-Sale: (In Thousands) Debt Securities FHLMC Mortgage-Backed Certificates $ 10,791 $ 401 $ 2 $ 11,190 FNMA Mortgage-Backed Certificates 65,779 1,979 2 67,756 GNMA Mortgage-Backed Certificates 130 1 1 130 Total Debt Securities 76,700 2,381 5 79,076 Equity Securities 244,550 Shares, AMF ARM Fund 2,415 630 1,785 Total Securities Available-for-Sale $ 79,115 $ 2,381 $ 635 $ 80,861 Securities Held-to-Maturity: Debt Securities GNMA Mortgage-Backed Certificates $ 228 $ 11 $ 239 FNMA Mortgage-Backed Certificates 82 2 84 FHLMC Mortgage-Backed Certificates 29 29 Total Debt Securities 339 13 352 Equity Securities (Non-Marketable) 18,378 Shares - Federal Home Loan Bank 1,838 1,838 Total Securities Held-to-Maturity $ 2,177 $ 13 $ 2,190 10 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Note 2. Securities (continued) June 30, 2009 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Securities Available-for-Sale: (In Thousands) Debt Securities FHLMC Mortgage-Backed Certificates $ 14,237 $ 333 $ 10 $ 14,560 FNMA Mortgage-Backed Certificates 75,194 1,197 166 76,225 GNMA Mortgage-Backed Certificates 136 1 2 135 Total Debt Securities 89,567 1,531 178 90,920 Equity Securities 244,550 Shares, AMF ARM Fund 2,415 688 1,727 Total Securities Available-for-Sale $ 91,982 $ 1,531 $ 866 $ 92,647 Securities Held-to-Maturity: Debt Securities GNMA Mortgage-Backed Certificates $ 260 $ 10 $ 270 FNMA Mortgage-Backed Certificates 88 1 89 FHLMC Mortgage-Backed Certificates 30 30 Total Debt Securities 378 11 389 Equity Securities (Non-Marketable) 18,064 Shares - Federal Home Loan Bank 1,806 1,806 Total Securities Held-to-Maturity $ 2,184 $ 11 $ $ 2,195 11 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Note 2. Securities (continued) The amortized cost and fair value of debt securities by contractual maturity at December 31, 2009, follows: Available-for-Sale Held-to-Maturity Amortized Fair Amortized Fair Cost Value Cost Value (In Thousands) Within One Year or Less $ One through Five Years 26 26 After Five through Ten Years 687 695 128 131 Over Ten Years 76,013 78,381 185 195 Total $ 76,700 $ 79,076 $ 339 $ 352 For the six months ended December 31, 2009 and 2008, proceeds from the sale of securities available-for-sale amounted to $4.7 million and $2.0 million, respectively.Gross realized gains amounted to $186,000 and $33,000, respectively. The following tables show information pertaining togross unrealized losses on securities available-for-sale at December 31, 2009 and June 30, 2009, aggregated by investment category and length of time that individual securities have been in a continuous loss position. There were no unrealized losses on securities held-to-maturity at December 31, 2009 or June 30, 2009. December 31, 2009 Less Than Twelve Months Over Twelve Months Gross Gross Unrealized Fair Unrealized Fair Losses Value Losses Value Securities Available-for-Sale: (In Thousands) Debt Securities Mortgage-Backed Securities $ 1 $ 137 $ 4 $ 1,640 Marketable Equity Securities 630 1,785 Total Securities Available-for-Sale $ 1 $ 137 $ 634 $ 3,425 12 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Note 2.Securities (Continued) June 30, 2009 Less Than Twelve Months Over Twelve Months Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value Securities Available-for-Sale: (In Thousands) Debt Securities Mortgage-Backed Securities $ 10 $ 864 $ 168 $ 23,801 Marketable Equity Securities 688 1,727 Total Securities Available-for-Sale $ 10 $ 864 $ 856 $ 25,528 The Company’s investment in equity securities consists primarily of shares of an adjustable rate mortgage loan mutual fund.The unrealized losses associated with this fund were primarily caused by the investment downgrade of certain non-agency private label mortgage-backed securities held by the fund and uncertainty in spreads in the bond market for mortgage-related securities along with the performance of a small number of the bonds within the fund.Based on management’s assessment of the financial condition of the Company, the Company has the ability and intent to hold these securities until a recovery of fair value occurs, and accordingly, the Company does not consider this investment to be other-than-temporarily impaired at December 31, The unrealized losses on the Company’s investment in mortgage-backed securities were caused by interest rate changes.The contractual cash flows of these investments are guaranteed by agencies of the U.S. government.Accordingly, it is expected that these securities would not be settled at a price less than the amortized cost of the Company’s investment.Because the decline in market value is attributable to changes in interest rates and not credit quality and because the Company has the ability and intent to hold these investments until a recovery of fair value, which may be maturity, the Company does not consider these investments to be other-than-temporarily impaired at December 31, 2009. At December 31, 2009, securities with a carrying value of $3.9 million were pledged to secure public deposits, and securities with a carrying value of $33.3 million were pledged to secure FHLB advances. 3.Earnings Per Share Basic earnings per common share are computed based on the weighted average number of shares outstanding.Diluted earnings per share is computed based on the weighted average number of shares outstanding and common share equivalents that would arise from the exercise of dilutive securities. Earnings per share for the three and six months ended December 31, 2009 and 2008 were calculated as follows: Three Months Ended December 31, 2009 Three Months Ended December 31, 2008 Basic Diluted Basic Diluted Net income $ 249,500 $ 249,500 $ 139,181 $ 139,181 Weighted average shares outstanding 3,243,737 3,243,737 3,258,275 3,258,275 Effect of unvested common stock awards Adjusted weighted average shares used in earnings per share computation 3,243,737 3,243,737 3,258,275 3,258,275 Earnings per share $ 0.08 $ 0.08 $ 0.04 $ 0.04 13 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) 3.Earnings Per Share (continued) Six Months Ended December 31, 2009 Six Months Ended December 31, 2008 Basic Diluted Basic Diluted Net income $ 501,250 $ 501,250 $ 247,778 $ 247,778 Weighted average shares outstanding 3,250,893 3,250,893 3,256,074 3,256,074 Effect of unvested common stock awards Adjusted weighted average shares used in earnings per share computation 3,250,893 3,250,893 3,256,074 3,256,074 Earnings per share $ 0.15 $ 0.15 $ 0.08 $ 0.08 For the three months ended December 31, 2009 and 2008, there were weighted-average outstanding options to purchase 158,134 and 169,741 shares, respectively, and for the six months ended December 31, 2009 and 2008, there were weighted-average outstanding options to purchase 158,134 and 169,861 shares, respectively, at $9.85 per share.For the three and six months ended December 31, 2009, the options were not included in the computation of diluted earnings per share because the options’ exercise price was greater than the average market value price of the common shares during the periods. 4.Recognition and Retention Plan On August 10, 2005, the shareholders of the Company approved the establishment of the Home Federal Bancorp, Inc. of Louisiana 2005 Recognition and Retention Plan and Trust Agreement (the “Recognition Plan”) as an incentive to retain personnel of experience and ability in key positions.The aggregate number of shares of the Company’s common stock subject to award under the Recognition Plan totaled 69,756 shares.As the shares were acquired for the Recognition Plan, the purchase price of these shares was recorded as a contra equity account.As the shares are distributed, the contra equity account is reduced.During the six months ended December 31, 2009, 12,611 shares vested and were released from the Recognition Plan Trust and 14,893 shares remained in the Recognition Plan Trust at December 31, 2009. As of December 31, 2009, 2,290 Recognition Plan shares had been forfeited and are available for future grant. Recognition Plan shares are earned by recipients at a rate of 20% of the aggregate number of shares covered by the Recognition Plan award over five years.Generally, if the employment of an employee or service as a non-employee director is terminated prior to the fifth anniversary of the date of grant of Recognition Plan share award, the recipient shall forfeit the right to any shares subject to the award that have not been earned.In the case of death or disability of the recipient or a change in control of the Company, the Recognition Plan awards will be vested and shall be distributed as soon as practicable thereafter. The present cost associated with the Recognition Plan is based on a share price of $9.85, which represents the market price of the Company’s stock on August 18, 2005, the date on which the Recognition Plan shares were granted.The cost is being recognized over five years. 5.Stock Option Plan On August 10, 2005, the shareholders of the Company approved the establishment of the Home
